DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-5, 7-20, and 22-32 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on June 8, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 1, as amended, applicant argues that claim 1 is in condition for allowance, because applied references 3GPP ‘018 (HUAWEI., et al., "On 'Wake-Up Signal' for eFeMTC", 3GPP Draft; R1-1707018, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Hangzhou, China; 20170515-20170519, 14 May 2017 (2017-05-14), XP051272248, 7 Pages), Guey ‘788 (US 2013/0128788), and further in view Lin ‘648 (US 2020/0068648) do not disclose “transmitting, to a user equipment (UE), a plurality of repetitions of an indication signal ... , wherein at least one repetition of the indication signal is transmitted during a discontinuous reception (DRX) active mode of the UE and provides a first duration, for the UE to remain in the DRX active mode, different from a second duration for which the UE is configured to monitor for a downlink transmission during the DRX active mode” (See Remarks, page 11, para 2).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “transmitting, to a user equipment (UE), a plurality of repetitions of an indication signal ... , wherein at least one repetition of the indication signal is transmitted during a discontinuous reception (DRX) active mode of the UE and provides a first duration, for the UE to remain in the DRX active mode, different from a second duration for which the UE is configured to monitor for a downlink transmission during the DRX active mode.” These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. 
Independent claims 15, 29, and 30, as amended, recite similar features discussed with respect to claim 1 and are therefore allowed for the same reasons.
Claims 2-5, 7-14, 16-20, 22-28, and 31-32 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474